Citation Nr: 0609862	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-34 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from March 1970 to March 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
which granted service connection and a 10 percent rating for 
PTSD, effective July 15, 2002.  A May 2005 RO decision 
increased the rating for the veteran's service-connected PTSD 
to 30 percent, effective July 15, 2002.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in a September 2005 statement, the 
veteran's representative raised the issue of whether there 
was clear and unmistakable error (CUE) in a September 1973 RO 
decision.  That issue is not before the Board at this time 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

Since the effective date of service connection on July 15, 
2002, the veteran's PTSD has been manifested by occupational 
and social impairment with reduced reliability and 
productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met 
continuously since service connection for that disorder 
became effective on July 15, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates the examiner's assessment of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126.

The RO has assigned a 30 percent rating for PTSD, effective 
July 15, 2002 (the effective date of service connection).  

VA treatment records dated from May 2002 to September 2002 
show that the veteran was treated for PTSD on multiple 
occasions.  GAF scores of 61, 65, 67, and 70 were all 
reported.  

An October 2002 VA psychiatric examination report noted that 
the veteran stated that he had service in Vietnam and 
reported that there were incoming rounds and that he was 
doing night duty that was very horrific.  He indicated that 
they got shelled heavily.  The veteran also noted that when 
he came back to Texas in 1972, he was accidently shot in the 
head and incurred a traumatic brain injury.  He reported that 
he had recurrent bouts and flashbacks of those events and 
that he would then become anxious and nervous.  He stated 
that he could not stand loud noises and that he would 
experience some moodiness and irritability.  The veteran 
indicated that he would get jumpy with backfires from cars 
and that he was not able to trust people and would stay 
paranoid.  It was noted that the he started receiving 
psychiatric treatment that year and that it was increasingly 
difficult for him to maintain his daily functioning.  He 
stated that he tended to forget things and would become 
confused.  The veteran noted that he was currently working in 
a local department store unloading stuff for the past eleven 
years.  He reported that he never moved up and that he was 
just a simple guy.  He stated that he lived alone, that he 
had been married three times in the past, and that he was not 
currently having any significant relationships.  It was noted 
that the veteran had very little contact outside the home, 
that he had no kids, and that his last divorce was ten years 
earlier.  The veteran indicated that he spent a great deal of 
time staying in his backyards and working with his garden.  
The veteran denied any legal problems and reported that he 
had not consumed alcohol for over six years.  

The examiner reported that the veteran appeared casually 
attired and fairly groomed.  The examiner noted that the 
veteran was alert and oriented times three.  It was noted 
that the veteran tended to speak in a slow tone of voice and 
that he remained logical.  The examiner stated that there was 
no evidence of acute psychotic symptoms, although the veteran 
reported feeling paranoid on and off.  The examiner reported 
that the veteran denied any suicidal ideations or intent and 
that he denied any homicidal thoughts.  The examiner 
indicated that the veteran's cognitive functions were mildly 
to moderately impaired, especially with short-term memory.  
It was reported that the veteran's concentration and 
attention span were likewise limited.  The diagnoses were 
PTSD, chronic, mild; a mood disorder, secondary to a 
traumatic brain injury with cognitive deficits; and a 
cognitive disorder, not otherwise specified.  The examiner 
indicated that the GAF score was in the 60 to 65 range.  

VA treatment records dated from October 2002 to June 2004 
show treatment for disorders including PTSD.  GAF scores of 
45, 46, 47, 50, 55, 60, and 70 were all reported.  

The most recent July 2004 VA psychiatric examination report 
noted that the veteran reported that he continued to be 
employed full time by Target and that he had been at his job 
for nearly thirteen years.  The veteran stated that he had 
been followed by a VA mental hygiene clinic for outpatient 
treatment and that he was currently prescribed medication.  
He noted that he felt that the medications had been quite 
helpful to him.  The veteran indicated that he continued to 
sleep poorly and that he would toss and turn throughout the 
night.  He stated that he could not remember his nightmares, 
but that he could tell if he had a bad night by the position 
he would awaken in as well as the condition of his bed 
linens.  The veteran indicated that he continued to 
experience intrusive memories of his experiences in Vietnam 
especially when he was triggered by cues in the environment 
such as hearing loud booming car radios.  He stated that he 
avoided news coverage of Iraq.  

The veteran described himself as a loner and reported that he 
lived next door to his parents and would check on them 
everyday and have dinner with them.  He noted that he would 
then return to hide in his house.  The veteran indicated that 
he tended to isolate himself and that he did not interact 
with co-workers.  He stated that he used to enjoy ceramics, 
but that he no longer engaged in such activities.  He 
reported that his interest in gardening tended to wax and 
wane.  The veteran noted that he had poor concentration and 
indicated that he would easily forget what he was about to 
do.  It was noted that the veteran admitted to hypervigilance 
and an exaggerated startle response.  The veteran also 
reported that he had irritability and indicated that his co-
workers had commented on this problem.   He admitted some 
suicidal ideation indicating that he had thought of ways to 
get other people to hurt him, so that he would not have to 
hurt himself.  The veteran denied any present suicidal intent 
and that he had any legal problems.  It was noted that he 
continued to abstain from drugs and alcohol.  

The examiner reported that the veteran appeared somewhat 
disheveled and that he was wearing dirty cloths that had 
paint flutters on them.  It was noted that such was in marked 
contrast to notes from the mental hygiene clinic indicating 
that the veteran was usually very well groomed and would pay 
a great deal of attention to his appearance.  The examiner 
noted that the veteran was pleasant and cooperative during 
the examination, that his mood was dysphoric, and that his 
affect was reactive.  It was reported that the veteran's 
thought processes were within normal limits and that there 
was no evidence of delusions or hallucinations.  The examiner 
stated that the veteran maintained eye contact throughout the 
session and that no inappropriate behavior was noted.  The 
examiner noted that the veteran admitted to passive suicidal 
ideation without current intent.  It was noted that the 
veteran denied homicidal ideation, that he was able to 
maintain person hygiene and perform his activities of daily 
living.  The examiner reported that the veteran was alert and 
oriented times four and that there was no evidence of gross 
memory loss or impairment.  The examiner stated that the 
veteran's speech was linear and coherent and that it was of 
normal rate and volume.  

The diagnosis was PTSD, chronic.  A GAF score of 55, current, 
was assigned.  The examiner commented that the veteran 
continued to report chronic symptoms of PTSD that had 
adversely affected his psychosocial functioning and his 
quality of life.  The examiner commented that the veteran's 
symptoms of PTSD appeared to fall in the moderate range of 
severity.  The examiner remarked that due to the chronicity 
of the veteran's symptoms, his prognosis was guarded.  

Subsequent VA treatment records dated through April 2005, 
showed that the veteran continued to receive treatment for 
PTSD on multiple occasions.  GAF scores of 45, 47, 48, 49, 
50, 52, and 70 were all reported.  

The medical evidence shows that the veteran currently works 
full time for a department store and that he has worked there 
for approximately thirteen years.  He is divorced and lives 
next door to his parents.  The most recent July 2004 VA 
examination report indicated a GAF score of 55, suggesting 
moderate symptoms.  The VA examiner also specifically 
described the veteran's symptoms as moderate.  Other recent 
GAF scores have been as low as 45, suggesting serious social 
and occupational impairment (such as no friends or unable to 
hold a job).  However, the veteran has been employed full 
time for a long period of time.  The previous October 2002 VA 
examination report assigned a GAF score in the 60 to 65 
range, suggesting mild symptoms.  

Viewing all the evidence, the Board finds that, continuously 
since the effective date of service connection for PTSD on 
January July 15, 2002, there is a reasonable basis for 
finding that the veteran's PTSD is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, supporting an higher rating of 50 percent.  
Particularly, the Board has relied upon the veteran's reduced 
reliability and productivity, memory impairment, isolation, 
and difficulty in establishing effective relationships in 
making this finding.

The Board cannot conclude, based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms, as required for a 
70 percent schedular rating.  The veteran has not been shown 
to have such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  The medical evidence does not support such a 
finding.  The medical evidence cited above only provides 
negative evidence against the claim for a rating above 50 
percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 50 percent disabling 
since January 6, 2004, when service connection became 
effective.  

Thus, a higher rating to 50 percent, continuously since 
January 15, 2002, for PTSD is granted.  The Board has 
considered the benefit-of-the-doubt rule in making the 
current decision.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2002, a rating 
decision in November 2002, correspondence in August 2003, a 
statement of the case in October 2003, correspondence in June 
2004, correspondence in May 2005, a rating decision in May 
2005, and a supplemental statement of the case in May 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); see also Dingess v. 
Nicholson, No. 01-1917, __ Vet.App. __, 2006 WL 519755 (Vet. 
App. Mar. 3, 2006).  Thus, VA has satisfied its duty to 
notify the appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  


ORDER

A higher rating of 50 percent, but not greater, continuously 
since the effective date of service connection on July 15, 
2002, for PTSD is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


